Citation Nr: 1524853	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse appeared and testified at a personal hearing in March 2014 before the undersigned Veterans Law.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss was caused by his active service.

2.  The Veteran's subjective tinnitus began in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claims of entitlement to service connection for hearing loss and tinnitus, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, with respect to a current disability, the Veteran has indicated that he currently has tinnitus.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the Boards notes that there is no evidence conflicting the Veteran's statements of having tinnitus or of tinnitus onset, and thus the Board finds the Veteran's statements are credible.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, tinnitus or hearing loss.  However, the Board notes that the Veteran has stated that he had tinnitus since his service.  As noted above, the Veteran is both competent and credible with regard to his account of experiencing tinnitus.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35. The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.

A review of the Duty MOS Noise Exposure Listing shows that the Veteran's MOS as an administrative specialist (he testified he was a Chaplain's assistant) had a low probability of exposure to hazardous noise, and as such, hazardous noise exposure will not be conceded for the purposes of establishing an in-service event.

In an undated statement, the Veteran's private physician noted that the Veteran's hearing loss and tinnitus were as likely as not due "largely, if not entirely, to his service."  The physician noted he had reviewed the Veteran's record, and noted the Veteran's report of being exposed to automatic weapons fire during his required training, without the "benefit of adequate hearing protection."  The Veteran denied being exposed to any noise of the same intensity since active service.  He worked in appliance repair for over 40 years and "has not been exposed to this level of noise trauma since leaving active duty."  The physician noted that the American Tinnitus Association and the National Institutes of Health concur that "no definitive treatment has been available for tinnitus, which would explain any lack of such treatment" and that "tinnitus is a separate and distinct condition not necessarily associated with hearing loss."

In February 2013, the Veteran was afforded a VA audio examination.  Puretone threshold levels showed that the Veteran had hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  He additionally reported he had tinnitus.  The examination report contains little to no information regarding interview of the Veteran, to include any statements regarding the onset of his hearing loss, treatment for his hearing loss and tinnitus, or exposure to noise post-service.  The examiner found that the Veteran's hearing loss was less likely than not related to service because his February 1970 separation audio examination showed the Veteran had normal hearing thresholds.  The examiner cited literature which noted that exposure to continuous noise or impulse noise could cause hearing loss, but that temporary hearing loss would recover within 48 hours.  Thus, his rationale for providing a negative nexus opinion was that "since [hearing] damage is done when exposed to noise a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  The examiner likewise provided a negative nexus opinion regarding the Veteran's claim for tinnitus.  He noted that there is a "high correlation between hearing loss, tinnitus and noise exposure...Normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure.  Since the Veteran's hearing was normal at separation from service it is less likely as not the reported tinnitus was from military noise exposure."

A September 2013 treatment note from the Veteran's private audiologist noted that the Veteran reported bilateral constant tinnitus was first noticed during the late 1960s.  The Veteran reported exposure to noise from rifles, loud trucks and airplanes.  He denied exposure to significant noise post service.  He denied ear pain, drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds.  The audiologist provided an audiogram, which he interpreted to show moderate sensorineural hearing loss bilaterally.  The audiologist found that it was "quite likely that the noise exposure [the Veteran] suffered during military service was the beginning of [his] hearing loss and tinnitus.  The type and degree of [his] hearing level is consistent with noise induced hearing loss."

The claims file contains conflicting medical opinions regarding the etiology of the Veteran's hearing loss and tinnitus.  In September 2013, a private audiologist related the Veteran's hearing loss and tinnitus to his in-service noise exposure.  An undated opinion from Dr. L.P.L. also associated the Veteran's hearing loss and tinnitus with his service noise exposure.  The February 2013 VA audiologist found that it was less likely than not his hearing loss and tinnitus were related to or incurred in service due to his normal hearing at separation.  Additionally, the Veteran's duty MOS listing shows a low probability of exposure to hazardous noise.  In contrasting these opinions, the Board is cognizant that the Court has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, the audiologists reviewed the Veteran's service treatment records and interviewed the Veteran.  The private audiologist and physician indicated they were able to review the Veteran's records, although neither mentioned his normal hearing at separation, so it is possible they did not have the opportunity to review his service records.  All of the opinions included sound and fully articulated rationales.  The private audiologist noted the Veteran had in-service noise exposure from his training.  The Veteran testified that he was exposed to gun fire from weapons training, even though his MOS did not require frequent artillery use.  He denied post-service noise exposure during his hearing and to his private care providers.   

As both opinions included examination of the Veteran, knowledge of his noise exposure history, and included sound rationales, they are of equal strength and probative value.  Based on the record, the Board finds that the medical opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


